Citation Nr: 1822487	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-27 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for fibrocystic breast disease with mass and cystectomy scars of the right breast, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1984 to February 1992.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO, inter alia, denied the Veteran's claim for an increased rating for her service-connected fibrocystic breast disease with mass and cystectomy scars of the right breast.

In January 2015, the Veteran testified during a hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

In March 2015, the Board, inter alia, remanded the increased rating claim for right breast disability to the Agency of Original Jurisdiction (AOJ) for additional development.

In September 2017, the Board again remanded this increased rating claim to the AOJ for additional development.

In February 2018, the Veteran was notified that the VLJ who held the January 2015 hearing was no longer at the Board, and she was provided with an opportunity to request a new hearing.  The same month, however, the Veteran responded that she did not wish to appear at another Board hearing.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service-connected right breast disability more nearly approximated wide local excision with significant alteration of size or form of one breast; and under the applicable diagnostic code, there is no evidence of a simple mastectomy or wide local excision with significant alteration of size and form of both breasts, modified radical mastectomy, or radical mastectomy.
CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 30 percent, but no higher, for her service-connected right breast disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.116, Diagnostic Code (DC) 7626 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  First, VA notified the Veteran in a January 2010 letter of the information and evidence needed to substantiate and complete her increased rating claim on appeal, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This claim was most recently readjudicated in a December 2017 supplemental statement of the case (SSOC).

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate her increased rating claim on appeal and affording her VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected right breast disability in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.

Moreover, during the January 2015 Board hearing, the VLJ explained the issues on appeal, to include the increased rating claim decided herein, and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2017) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Furthermore, in its most recent September 2017 remand, the Board instructed the AOJ to obtain an addendum opinion from the May 2015 VA examiner regarding the nature and severity of the Veteran's service-connected right breast disability.  In October 2017, the AOJ obtained such addendum opinion from the May 2015 VA examiner.  As such, the AOJ substantially complied with the Board's remand instructions, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

The Board will therefore proceed to the merits of the claim.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected right breast disability is currently rated 10 percent disabling under 38 C.F.R. §§ 4.116 and 4.118, DCs 7626-7804.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).

The Board notes that the selection of a particular diagnostic code "is a determination that is completely dependent upon the facts of a particular case," and the Board has therefore discretion in determining the appropriate diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (applying the more deferential "arbitrary, capricious" standard, rather than de novo review, to the Board's determination of the appropriate diagnostic code).  To this end, the Board observes that DC 7804 pertains to unstable or painful scars, and that the evidence of record, to include the Veteran's testimony at the January 2015 Board hearing, shows that the Veteran's right breast scars have not been unstable or painful, as discussed more fully below.  The Board therefore concludes that DC 7626, which pertains to breast surgery, alone, is the most appropriate diagnostic code for the Veteran's service-connected right breast disability.

Under DC 7626, a noncompensable (zero percent) rating is warranted following wide local excision without significant alteration or size or form of both or one breast.  A 30 percent rating is warranted following a simple mastectomy or wide local excision with significant alteration of size or form of one breast, and a 50 percent rating is warranted following a simple mastectomy or wide local excision with significant alteration of size or form of both breasts.  A 40 percent rating is warranted following modified radical mastectomy of one breast, and a 60 percent rating is warranted following modified radical mastectomy of both breasts.  A 50 percent rating is warranted following a radical mastectomy of one breast, and a maximum, 80 percent rating is warranted for radical mastectomy of both breasts.  A note following DC 7626 states that for VA purposes: wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy) means removal of a portion of breast tissue; simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but lymph nodes and muscles are left intact; modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast) while pectoral muscles are left intact; and radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament.  38 C.F.R. § 4.116, DC 7626.  These ratings, with the exception of the noncompensable rating, include a footnote to review for entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350.  Id.

Turning to the relevant evidence of record, in November 2009, the Veteran underwent a private mammogram.  The report noted that a small metallic clip was seen in the right breast from a previous biopsy, and that there were no suspicious masses, calcification, or adverse change compared with old studies.  The report concluded that the findings were benign.

In May 2010, the Veteran underwent a VA breast examination.  Upon examination, the VA examiner noted that the right breast was slightly smaller than the left, but that the Veteran categorically stated that her left breast had always been smaller than the right.  The VA examiner also noted that there was a presence of a scar at the areolar upper portion of the right breast, and that no masses were palpated on either breast.

A January 2015 letter from the Veteran's private medical provider reveals that the Veteran had recently undergone a mammogram.  This recent study showed no sign of breast cancer, but did demonstrate that the Veteran had dense breast tissue.

During the January 2015 Board hearing, the Veteran indicated that her right breast had become denser.  She also indicated that she had an approximately four inch scar around her nipple.  She testified that the scar was not painful to touch.

In May 2015, the Veteran underwent another VA breast examination.  During that examination, she also reported that her right breast was getting denser and had scar tissue.  She also reported that she sometimes had pain and tenderness in her right breast.  She also reported that she frequently had to excuse herself or leave her desk at work to go to the restroom to scratch and/or apply hydrocortisone cream because her right breast itched (describing the itching as sometimes generalized over the whole breast, but often in the area of her scars).  She also reported that she had to wear a tight bra while exercising because moving and bouncing of the right breast caused discomfort.  The VA examiner noted that the Veteran had undergone right breast cyst (benign) excision and biopsy in 1984, cyst aspirations in 1984 and 1997, and breast biopsies in 1997 and 2002.  The VA examiner also noted that the Veteran did not have, or have a history of, a malignant neoplasm or any metastases.  The VA examiner noted that the Veteran did have scars related to the above surgeries.  On examination, the VA examiner found that surgery did not result in the loss of 25 percent or more tissue from a single breast or both breasts in combination.  The VA examiner also found that the right breast was firmer and denser than the left breast, with an irregular texture and tenderness in the upper outer quadrant and 12 o'clock position above the nipple.  The VA examiner also found that the Veteran had a surgical scar around the superior areola (8 cm x 0.5 cm) and a biopsy scar in the right upper outer quadrant (0.5 cm x 0.5 cm), and that both were superficial and non-linear.  The VA examiner also found that the scars were healed, not unstable, and not painful, but noted that they itched frequently 

In October 2016, the May 2015 VA examiner provided an addendum opinion, in which she stated that fibrocystic breast disease was a disease of breast tissue, and would not be expected to directly affect the skin texture.  She also stated that the skin itself was only affected in the area of the surgical scars mentioned in her prior report.  She estimated that this affected area was less than 5% of total body surface area.  She also estimated that internal scarring associated with the Veteran's fibrocystic disease and surgeries involved approximately 10 percent of the breast.

Based on the foregoing, the Board finds that the evidence of record is at least evenly balanced as to whether the Veteran's service-connected right breast disability has more nearly approximated the criteria for a 30 percent rating.  In this regard, the Veteran has undergone several surgical procedures of her right breast, and while the May 2010 VA examiner noted that the Veteran's right breast was only slightly smaller than the left, the Veteran has indicated that the size and form of her right breast had been significantly altered following the surgical procedures of her right breast, and has specifically contended that her left breast had always been smaller than the right.  In addition, the May 2015 VA examiner found that the Veteran's right breast was firmer and denser than the left, and a January 2015 private mammogram demonstrated that the Veteran had dense breast tissue.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 30 percent rating for the Veteran's service-connected right breast disability is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

A rating higher than 30 percent for the Veteran's service-connected right breast disability, however, is not warranted because the evidence of record does not reflect that the disability has more nearly approximated simple mastectomy or wide local excision with significant alteration of size or form of both breasts, modified radical mastectomy, or radical mastectomy.  In this regard, the Veteran has only undergone surgical procedures of the right breast, and such procedures have not involved removal of the entire breast.  For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's service-connected right breast disability did not more nearly approximate any of those in the criteria for ratings higher than 30 percent under DC 7626.  A rating of 30 percent, but no higher, for the Veteran's service-connected right breast disability is therefore warranted for the entire period of the pendency of the claim.  As the preponderance of the evidence is against a finding of rating higher than 30 percent, the benefit of the doubt doctrine is not for application in this regard.  See id. 

The Board has considered entitlement to SMC under 38 C.F.R. § 3.350 pursuant to the footnote to the 30 percent rating under DC 7626.  In relevant part, under 38 C.F.R. § 3.350 (2017), SMC is payable for, in the case of a woman veteran, loss of 25 percent or more of tissue from a single breast or both breasts in combination (including loss by mastectomy or partial mastectomy), or following receipt of radiation treatment of breast tissue.  Here, the May 2015 VA examiner specifically found that surgery did not result in the loss of 25 percent or more tissue from a single breast or both breasts in combination, and there is no evidence or assertion that the Veteran has undergone radiation treatment of breast tissue.  Therefore, the Board finds that SMC under 38 C.F.R. § 3.350 for loss of breast tissue is not warranted in this case. 

The Board has also considered all potentially applicable diagnostic codes for evaluating the Veteran's right breast disability as a basis for a higher schedular rating.  However, the Board finds no basis upon which to assign a higher rating under any alternate diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

III.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  Id. at 115-16.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id. at 116.  But see Extra-schedular Evaluations for Individual Disabilities, 82 Fed. Reg. 57,830, 57,833 (Dec. 8, 2017) ("We agree that the ROs should make these fact-intensive decisions in the first instance, and we have therefore revised the rule by eliminating the phrase 'upon field submission' and the word 'referred.'").

In this case, the Veteran has indicated that, in addition to experiencing surgical procedures of the breast with changes in size and form of the breast, she has experienced non-painful scars on, and itching, pain, tenderness, and discomfort (when moving and bouncing) in the right breast.  Although these symptoms are not contemplated by the criteria, they have not caused either marked interference with employment or frequent hospitalization.  While the Veteran has indicated that because of her right breast disability, she has to leave her desk frequently to go to the restroom to scratch and/or apply medication, there is no indication that such has caused marked interference with employment, i.e., beyond that contemplated by the assigned ratings. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  Accordingly, referral for consideration of an extraschedular rating for the Veteran's service-connected right breast disability is not warranted.  38 C.F.R. § 3.321(b)(1) (2017).

In addition, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the record as part of the Veteran's claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  Here, the evidence of record, including the Veteran's own statements, does not indicate that the Veteran's service-connected right breast disability have precluded or tended to preclude her from securing and following substantially gainful employment.  The issue of entitlement to a TDIU has therefore not been raised.





ORDER

Entitlement to a rating of 30 percent, but no higher, for the Veteran's fibrocystic breast disease with mass and cystectomy scars of the right breast is granted, subject to controlling regulations governing payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


